Citation Nr: 0530958	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Chapter 30 or Montgomery GI 
Bill).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran had active military service from November 28, 
1995, to November17, 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO that found that the 
veteran did not satisfy the requirements for basic 
eligibility for educational assistance benefits under 
38 U.S.C.A. § 3011.


FINDINGS OF FACT

1.  The veteran enlisted in the Navy for an initial 
obligation period of four years; he first entered onto active 
duty on November 28, 1995, and was discharged after having 
served 2 years, 11 months, and 20 days of continuous active 
duty.

2.  The veteran was discharged as a result of misconduct, 
under the provisions of MILPERSMAN 1910-144.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is, or should be, entitled to 
educational assistance benefits under the Montgomery GI Bill.  
He points out that he served on active duty for just 10 days 
short of 36 months; that he was given a general discharge, 
under honorable conditions; that he was told by his superiors 
that he would be eligible for benefits; and that his military 
pay was reduced by $1200 for purposes of participation in the 
program.  He asks that the $1200 be returned to him if he is 
otherwise found to be ineligible for benefits.

Title 38, United States Code, § 3011, provides, in pertinent 
part, that:

	(a) . . . [E]ach individual- 

	(1) who- 

	(A) after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces 
and- 

	(i) who . . . in the case of an individual 
whose obligated period of active duty is 
three years or more, serves at least three 
years of continuous active duty in the Armed 
Forces . . .; or

	(ii) who serves in the Armed Forces and is 
discharged or released from active duty (I) 
for a service-connected disability, for a 
medical condition which preexisted such 
service on active duty and which the 
Secretary determines is not service 
connected, for hardship, or for a physical or 
mental condition that was not characterized 
as a disability and did not result from the 
individual's own willful misconduct but did 
interfere with the individual's performance 
of duty, as determined by the Secretary of 
each military department in accordance with 
regulations prescribed by the Secretary of 
Defense . . . ; (II) for the convenience of 
the Government, if, . . . in the case of an 
individual with an obligated period of 
service of at least three years, the 
individual completes not less than 30 months 
of continuous active duty under that period 
of obligated service; or (III) involuntarily 
for the convenience of the Government as a 
result of reduction in force, as determined 
by the Secretary of the military department 
concerned in accordance with regulations 
prescribed by the Secretary of Defense . . .

			*		*		*

	is entitled to basic educational assistance 
under this chapter.
 
38 U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2005).  See 
also 38 C.F.R. § 21.7042(a) (2005).

Following a review of the evidence in this case, and the 
applicable law and regulation, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for Chapter 30 educational assistance benefits.  Information 
of record from the Department of Defense shows that the 
veteran enlisted in the Navy for an initial obligation period 
of four years; that he first entered onto active duty on 
November 28, 1995; and that he was discharged after having 
served 2 years, 11 months, and 20 days of continuous active 
duty.  Under those circumstances, he does not satisfy the 
minimum service requirements set out at 38 U.S.C.A. 
§ 3011(a)(1)(A)(i).  Moreover, the record clearly shows that 
he was discharged as a result of misconduct, under the 
provisions of MILPERSMAN 1910-144 (pertaining to separation 
by reason of misconduct-civilian conviction), and not for 
any of the reasons outlined in 38 U.S.C.A. 
§ 3011(a)(1)(A)(ii).  Accordingly, because he does not meet 
the service requirements established by law, his claim must 
be denied.

The Board has considered the veteran's argument to the effect 
that he was told by his superiors in service that he would be 
eligible for benefits, and his request that the $1200 
withheld from his pay be returned to him.  However, the 
United States Court of Appeals for Veterans Claims has held 
that Chapter 30 benefits cannot be awarded on the basis of 
the military's failure to provide a veteran with accurate 
information pertaining to eligibility.  Harvey v. Brown, 6 
Vet. App. 416, 424 (1994).  Further, with respect to the 
$1200 withheld from his pay, the Board notes that there is no 
provision in the governing statute that would allow for the 
"return" of such funds.  Indeed, the statute specifically 
provides that "[a]ny amount by which the basic pay of an 
individual is reduced under [the provisions of the Montgomery 
GI Bill] shall revert to the Treasury and shall not, for the 
purposes of any Federal law, be considered to have been 
received by or to be within the control of such individual."  
38 U.S.C.A. § 3011(b)(3).  Because the law deems the veteran 
to have never "received" the $1200, or otherwise to have 
had control of the funds, the Board finds no legal basis for 
their "return."

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


